DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8-15 have been considered but are moot because the new ground of rejection over Connor US 2018/0140305 in view of Lorenzo et al. US 2019/0223878.  Applicant argues that it the prior art fails to disclose that the inner occlusive sack wire segments are formed from larger wire diameters in order to provide a radially outward force against the outer sack and the walls of the aneurysm.  Examiner notes that it is known in the art, as taught by Connor, to provide aneurysm occlusive devices having mesh segments formed of diameters (paragraph 00242; occlusive sack may have various braid filament sizes, different than the inner portion).  Connor further discloses occlusive devices having an inner and outer sack (for example, figure 8) in which the inner sack is configured to expand and provide an outwardly exerted force on the outer sack or the aneurysm wall.  Examiner further notes that the occlusion device is configured to provide this function depending on the size of an aneurysm.  For example, in a smaller aneurysm, each of the inner and outer sacks will expand and exert an outward force.  Additionally, Lorenzo discloses a device having an inner and outer sack with open distal ends.  Similarly, each of the inner and outer sacks are configured to expand and provide an outward force depending on the size of the device and the size of the aneurysm, both of which may vary.  It is not required that the diameter of the wire segments cause the inner or outer sacks to exert a force.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Lorenzo et al. US 2019/0223878.
Regarding claims 1-3 and 10-15, Connor discloses an occlusive device for treating an aneurysm 101, comprising:
a first radially expandable braided segment configured to form an outer occlusive sack 202 (sac-filling portion, figure 4, paragraph 0110) in the aneurysm and comprising a first plurality of wire segments (comprising a net or mesh, figure 4), a majority of wire segments of the first plurality of wire segments respectively comprising a first braid wire diameter or first cross sectional area (paragraph 00242; occlusive sack may have various braid filament sizes, different than the inner portion); and
a second radially expandable braided segment (for example, 201, or 701; paragraphs 0102, 0244) configured to form an inner occlusive sack in the aneurysm (figure 4) and comprising a second plurality of wire segments (paragraphs 0065, 00242; inner sack may have various braid filament sizes, different than the outer portion), 
the first braid wire diameter being between approximately 20 micrometers and approximately 25 micrometers (paragraph 0110), and wherein, in a deployed configuration, the inner occlusive sack is configured to provide a radially outward force against a distal portion of a wall of the aneurysm and the outer occlusive sack (figure 7, when expanded, the inner sac extends into a distal portion of the aneurysm; additionally Examiner notes that depending on the size of the aneurysm, the inner or outer sacks would be configured to provide a radially outward force).
Connor discloses the inner and outer occlusive sacks may have various braid configurations, and the inner sack having a first braid size, and the outer sack having a second braid size, or a single sack having an outer portion and an inner portion doubled over to form an occlusive sack, the proximal and distal portion of the occlusive sack, which will form the inner and outer layers having different filament sizes (for example, paragraphs 0101, 0146, 0242, figures 4, 22, 41), outer occlusive sack comprising fibers between 5 of 50 micrometers, or alternatively between 50 and 200 micrometers (paragraph 0110).
Connor does not explicitly disclose a majority of wire segments of the second plurality of wire segments respectively comprising a second braid wire diameter or cross sectional area greater than the first braid wire diameter, the second braid wire diameter is between approximately 25 micrometers and approximately 76 micrometers, wherein the first plurality of wire segments has a first average braid wire diameter, the first average braid wire diameter being a sum of the first braid wire diameter of each wire segment of the first plurality of wire segments divided by a total number of wire segments of the first plurality of wire segments, wherein the second plurality of wire segments has a second average braid wire diameter, the second average braid wire diameter being a sum of the second braid wire diameter of each wire segment of the second plurality of wire segments divided by a total number of wire segments of the second plurality of wire segments, the second average braid wire diameter being greater than the first average braid wire diameter, and the second average braid wire diameter is between approximately 25 micrometers and approximately 76 micrometers, the first cross-sectional area is between approximately 3.2 x 10^-4 millimeters squared and approximately 5.1 x 10^-4 millimeters squared, the second cross-sectional area is between approximately 5.1 x 10^-4 millimeters squared and approximately 4.6 x 10^-3 millimeters squared.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the particular width and average diameters or cross sectional area for the first and second braided segments, as Connor discloses the first and second wire segments (inner and outer, or proximal and distal segments) may be of different, or a first and second width, respectively.  Additionally, the first set of wire segments discloses a width between both the first smaller range (20-25 micrometers, paragraph 0110) or the second range (25-75 micrometers, paragraph 0110). Connor discloses a variety of configurations of the first and second braid structures having smaller or larger sizes, and the device would be configured to comprise a second braid wire diameter or cross sectional area or average greater than the first braid wire diameter and within the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Connor fails to disclose wherein the outer occlusive sack has a first open distal end and the inner occlusive sack has a second open distal end, the second open distal end including a plurality of looped ends, and the first and second open distal ends face the distal portion of the wall of the aneurysm.
Lorenzo et al. teaches an occlusive device for treating an aneurysm (paragraph 0007), the device having an outer occlusive sack 12 and an inner occlusive sack 13 having different porosities to allow for different flexibilities within different shaped aneurysms (paragraph 0061, 0063, 0064), the outer occlusive sack has a first open distal end 14 and the inner occlusive sack has a second open distal end 18 (paragraph 0062, 0063) with the second open distal end including a plurality of looped ends to ensure the device is atraumatic when in contact with the dome of the aneurysm (paragraph 0063), and the first and second open distal ends face the distal portion of the wall of the aneurysm (figure 4A) arrangement of the expandable first and second sacks can induce a flow diverting effect (paragraph 0064).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Connor with distal facing inner and outer occlusive sack being open with looped ends, as taught by Lorenzo et al., the open looped ends ensure the device is atraumatic when in contact with the dome of the aneurysm, and the arrangement of the device induces a flow diverting effect.
Regarding claim 6, Connor discloses wherein, in a collapsed configuration, the first expandable braided segment surrounds the second expandable braided segment (for example, figure 2, within delivery catheter 102) and the first expandable braided segment and the second expandable braided segment collectively comprise a total wire count and an average wire cross-sectional area (will inherently comprise a total wire count and cross sectional area when the number of wires are counted, and each wire having a particular width or cross sectional area), the first expandable braided segment being collapsible to comprise an outer diameter smaller than a single braid comprising a wire count equal to the total wire count and an average wire cross-sectional area equal to the average wire cross-sectional area of the first and second expandable braided segments (Examiner notes that “a single braid” as claimed may be a braid having any dimensions or configuration, as it is not necessarily part of the occlusion device, and therefore may be configured to be a braid with an equal wire count and cross sectional area, the first expandable outer segment may be configured as more compressed than the single braid).
Regarding claim 8, Connor discloses the first expandable braided segment and the second expandable braided segment are coupled together proximally at a proximal end (paragraph 0117, a resilient wider-than-neck portion can be attached to the proximal end of a flexible sac-filling portion).
Regarding claim 9, Connor discloses wherein in a deployed configuration, the first expandable braided segment expands radially to a substantially cylindrical first predetermined shape (paragraph 0159, may have a variety of shapes including a cylindrical shape) and the second expandable braided segment expands radially to a substantially spherical second predetermined shape (paragraph 0088, may have a spherical, ball, globular, apple, or pumpkin shape in its second configuration).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor US 2018/0140305 in view of Lorenzo et al. US 2019/0223878, as discussed above, and further in view of Greenhalgh et al. US 2008/0119886.
Regarding claim 4, Connor discloses the first plurality of wire segments comprising a greater number of wire segments than the first plurality of wire segments (paragraph 0120-0121, first braid segments, or wider than neck portion 201, may comprise a greater density or lower porosity than the second braided segments, or sac filling portion 202), but fails to explicitly disclose the first plurality of wire segments comprising a greater number of wire segments than the first plurality of wire segments.
Greenhalgh et al. discloses an occlusive device having a first radially expandable braided segment 14 and second radially expandable braided segment 34 (figure 2A), the number and diameter of the wires may be selected to achieve the desired density or stiffness of the fabric (paragraph 0044).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the density or porosity of the first or second expandable braided segments of Connor and Lorenzo et al., by adjusting the number of wire segments, as taught by Greenhalgh et al., to achieve the desired density or stiffness within that portion of the occluding device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/DIANE D YABUT/               Primary Examiner, Art Unit 3771